Citation Nr: 0908053	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for disability 
manifested by seizures with loss of consciousness, to include 
as due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by weight loss, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for disability 
manifested by hematemesis and rectal bleeding, to include as 
due to undiagnosed illness.

5.  Entitlement to service connection for disability of the 
heart, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to August 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2008, the Veteran appeared and testified before 
the undersigned Veterans Law Judge.  The hearing transcript 
is associated with the claims folder.

The Board notes that the Veteran has filed a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), which was initially denied in a June 2008 RO 
rating decision.  To date, the Veteran has not filed with the 
RO a written document disagreeing with the decision.

A claim for PTSD involves a separate and distinct claim from 
the claim for an acquired psychiatric disorder currently on 
appeal before the Board.  Notably, complaints, findings, and 
diagnosis of a psychiatric disorder in service or shortly 
thereafter, although relevant to claims for psychiatric 
disorders generally, are not necessarily relevant to a claim 
for service connection for PTSD, the manifestations of which 
are often delayed for some time after the experience of a 
stressor.  38 C.F.R. § 3.303(d).  Moreover, specific 
regulatory requirements must be met to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f).

Thus, the Board will limit its decision to the claim of 
service connection for an acquired psychiatric disorder 
currently on appeal.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Southwest 
Asia (SWA) theatre-of-operations during the Persian Gulf War.

2.  The Veteran's currently diagnosed psychiatric disorders 
were not manifest in service, a psychosis was not manifest to 
a compensable degree within one year from service, and that 
the currently diagnosed psychiatric disorders first 
manifested many years after service are not shown to have a 
nexus to service.

3.  The Veteran's diagnosed personality disorders are not 
recognized as disabilities under the law for VA compensation 
purposes.

4.  A disability manifested by seizures with loss of 
consciousness was not manifest in service, was not manifest 
to a compensable degree within one year from service, and is 
not shown to have a nexus to service.

5.  A disability manifested by weight loss was not manifest 
in service, and is not shown to have a nexus to service.

6.  A disability manifested by hematemesis and rectal 
bleeding was not manifest in service, and is not shown to 
have a nexus to service.

7.  A disability of the heart was not manifest in service, 
arteriosclerosis was not manifest to a compensable degree 
within one year from service, and a disability of the heart 
is not shown to have a nexus to service.

8.  A sleep disorder was not manifest in service, was not 
manifest to a compensable degree within one year from 
service, and is not shown to have a nexus to service.

CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
is not established.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 4.9 
(2008).

2.  Service connection for disability manifested by seizures 
with loss of consciousness is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).

3.  Service connection for disability manifested by weight 
loss is not established.  38 U.S.C.A. §§ 1110, 1112, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2008).

4.  Service connection for disability manifested by 
hematemesis and rectal bleeding is not established.  
38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2008).

5.  Service connection for disability of the heart is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

6.  Service connection for a sleep disorder is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service-connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arteriosclerosis, 
epilepsies, organic diseases of the nervous system, ulcers 
and psychoses, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran claims entitlement to service connection for 
disabilities which he claims results from his service in the 
Persian Gulf.  For veterans who served in the SWA theatre of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For VA purposes, the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the SWA theatre-of-operations during Operation Desert 
Shield/Storm.  The theatre of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 U.S.C.A. § 1117(d), (f); 38 C.F.R. § 3.317(d).  

The Veteran's service personnel records (SPRs) and Department 
of Defense (DD 214) Form 214 do not reflect service in SWA 
theatre-of-operations during Operation Desert Shield/Storm.  
As addressed more fully below, the Veteran's allegations of 
secret missions to the SWA theatre-of-operations during 
Operation Desert Shield/Storm are not deemed credible.  For 
purposes of this decision, the presumptive provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(d) do not apply.

A personality disorder, which is not considered a disease or 
injury within the meaning of VA laws and regulations, is not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's service treatment records (STRs) reflect no 
treatment for an acquired psychiatric disorder, seizures with 
loss of consciousness, weight loss, hematemesis and rectal 
bleeding, a heart disorder or a sleep disorder.  

On June 7, 1997, the Veteran was treated for a laceration to 
the head.  He was reportedly in an altercation with another 
individual, and did not recall whether he was pushed or fell.  
He alleged hitting his head on a bulk head, but a witness 
stated that the Veteran hit his head on a coat hanger.  He 
was escorted to sick bay walking on his own.  On examination, 
the Veteran denied loss of consciousness (LOC), 
lightheadedness, blurred vision, or hearing problems.  He was 
in mild distress with tachycardia and rapid shallow 
breathing.  There was a 2 cm. laceration at his right temple 
which was cleansed and closed with steri strips.  
Neurologically, he was intact.  

On his separation examination on July 14, 1997, the Veteran 
denied a history of frequent or severe headache; dizziness or 
fainting spells; pain or pressure in chest; palpitation or 
pounding heart; heart trouble; high or low blood pressure; 
frequent indigestion, stomach or intestinal trouble; piles or 
rectal disease; recent gain or loss of weight; lameness; 
epilepsy or fits; frequent trouble sleeping; depression or 
excessive worry; nervous trouble of any sort; or periods of 
unconsciousness.  He did report, in his own handwriting, 
hitting his head on a coat hanger.

The examiner found normal clinical evaluations the Veteran's 
heart, abdomen and viscera, anus and rectum, neurologic 
system and psychiatric system.  The laceration of the right 
temple was deemed to have resulted in no sequelae, and was 
not considered disabling (NCD).

Overall, the Veteran's STRs provide strong evidence against 
his claims, failing to show treatment or diagnosis for any of 
his currently claimed disorders and the Veteran's own denials 
of such symptoms at the time of his separation from service.

Post-service, the available evidence of record first 
documents treatment for psychiatric and gastrointestinal 
complaints in 2001, which is more than 4 years following the 
Veteran's discharge from active service.  Thereafter, his 
psychiatric symptoms were variously diagnosed as anxiety 
disorder with anger control problems, anxiety, depression, 
neurotic depression, generalized anxiety disorder with 
occasional panic attacks and PTSD features, nightmares, 
somatization disorder, Munchausen syndrome, PTSD, depressive 
disorder not otherwise specified versus major depression, and 
personality traits/mixed personality features.

The Veteran's gastrointestinal complaints were diagnosed as 
gastroesophageal reflux disease (GERD), esophagitis, 
gastritis, and irritable bowel syndrome.  The Veteran is 
diagnosed with hypertension, but no other cardiovascular 
disorder.  Notably, he was hospitalized in April 2003 for 
chest discomfort secondary to anxiety.  The record also 
demonstrates complaint of weight loss, upper gastrointestinal 
bleed (spitting up blood), and seizure-like activity.  
Notably, VA epilepsy examination in April 2008 found no 
evidence of epilepsy or seizure diagnosis.

The Board must note the lapse of more than 4 years between 
the Veteran's separation from service and the first treatment 
for the claimed disorders.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

As there is no evidence of arteriosclerosis/hypertension, 
epilepsy, an organic disease of the nervous system, psychosis 
or ulcers manifesting within the first postservice year, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not 
apply.

In this case, the only evidence tending to support the 
Veteran's claim consists of the statements by the Veteran 
concerning the onset and cause of his symptoms.  As such, the 
Board must carefully scrutinize the credibility and weight to 
assign to these statements.  

At his December 2008 hearing, the Veteran attributed all of 
his symptoms to several stressful events during service.  He 
recalled one of his friends being hung from a mooring line 
because his shipmates did not like his Boston accent.  
Additionally, he testified to injuring his own head, causing 
blood to run all over his face, which required him to be 
flown to Bahrain for treatment.  He claims that the head 
injury resulted in nerve damage that is responsible for his 
current seizures and psychiatric symptoms.  He testified that 
all of his symptoms began after service, and that he was not 
treated for any of his claimed symptoms in service.  He 
reported that his bleeding ulcers and psychiatric symptoms 
first manifested in 1998, and that he had several heart 
attacks thereafter.

As reflected by the Veteran's own testimony, the Veteran's 
symptoms did not manifest in service, providing strong 
evidence against a finding of continuity of symptomatology 
since service.

Furthermore, the Board must note that, to the extent that the 
Veteran claims a significant head injury and the onset of 
symptoms in service, his allegations are not deemed credible.  
With respect to the "head" injury, the Veteran's STRs 
clearly document a superficial laceration injury to the right 
temple in June 1997.  A witness stated that the Veteran hit 
his head on a coat hanger, and the Veteran in his own 
handwriting endorsed hitting a coat hanger on his July 1997 
separation examination.  The July 1997 separation examination 
indicated that the injury resulted in no sequelae.  A VA 
examiner in October 1998 also provided opinion that such 
injury did not result in any epilepsy or seizure disorder.

Importantly, the Veteran denied a history of frequent or 
severe headache, dizziness or fainting spells, pain or 
pressure in chest, palpitation or pounding heart, heart 
trouble, high or low blood pressure, frequent indigestion, 
stomach or intestinal trouble, piles or rectal disease, 
recent gain or loss of weight, lameness, epilepsy or fits, 
frequent trouble sleeping, depression or excessive worry, 
nervous trouble of any sort, or periods of unconsciousness, 
on his July 1997 separation examination.  

The Veteran's in-service statement is consistent with the 
overall evidentiary record.  For example, during a clinical 
visit in 2001, the Veteran denied a history of hematemesis, 
hematochezia, or melena.  He further reported being a deep 
sleeper, and having no problems with anxiety or depression 
other than having a nervous stomach since childhood.  In 
April 2003, he reported to a VA examiner of anxiety symptoms 
for several years.  In September 2007, he informed an SSA 
examiner that his psychiatric symptoms began in 1998.

Furthermore, the Veteran presents a confusing and unreliable 
overall history of in-service events.  His SPRs document his 
training in sounding and security watch, powered phone 
talking, maintenance, transfer station operation, 
firefighting, stabilizer operator and heat stress monitoring.  
However, he alleges many in-service duties inconsistent with 
his qualifications, to include performing secret missions 
looking for chemical and biological agents while in Iraq (VA 
clinical record dated June 2003), performing classified 
assignments on or adjacent to territorial waters of Iraq 
during 1st Gulf War (VA Form 21-4138 received October 2003), 
decontaminating areas of Iraq before troops moved in (VA Form 
9 received January 2004), being deployed to Iraq in 1997 to 
confiscate biological weapons from incoming freighters (June 
2004 letter to congressional representative), serving as a 
Navy seal and seeing combat in the Gulf War (Northwest Texas 
Hospital treatment record dated September 2005), being a 
chemical weapons specialist who served in a Special 
Operations Unit in Iraq in 1997 (Pavillon treatment record 
dated February 2004), being in Iraq for six months working 
damage control and checking for dangerous chemicals after 
rocket attacks (VA clinical record dated June 2007), 
patrolling waterways around Iraq for vessels carrying arms to 
Iraq (VA readjustment counseling service dated May 2003), 
being exposed to uranium working a top secret mission in the 
Persian Gulf (VA readjustment counseling service dated May 
2003), and that he was a "combat veteran" during Desert Fox 
(VA clinical record dated February 2008), 

VA clinicians have noted that it is difficult to determine 
what statements from the Veteran are real or exaggerated.  
See VA clinical record dated October 2007.  Overall, the 
Veteran's multiple contradictory statements undermine his 
credibility before the Board.  As such, the Board places the 
greatest probative weight to the Veteran's statements made at 
the time of his discharge from service, wherein he denied any 
of his currently claimed symptoms.  Those statements were 
made when the actual duties and/or symptoms during service 
were fresh in the Veteran's mind, and at a time when there 
was no claim for monetary benefits.  The Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc."  
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006).

Finally, the Board finds no competent medical evidence 
attributing any of the Veteran's claimed symptoms to active 
service.  As indicated above, the issue of PTSD is not 
currently before the Board.  To the extent that any examiner 
has attributed any of his currently diagnosed acquired 
psychiatric disorders to the claimed events during service, 
the Board finds that such opinions hold no probative value as 
such incidents as claimed by the Veteran are not found to be 
true.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant's history 
which found to be factually inaccurate).  As there is no 
evidence that the Veteran is trained or educated in medicine, 
the Veteran's personal opinion as to medical diagnosis or 
etiology of any current disability has no probative value.  
Espiritu v. Derwinski, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a).  There is no material doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b).  The claims, therefore, must 
be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

A pre-adjudicatory RO letter dated June 2003 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claims as well as the relative 
duties upon himself and VA in developing his claims.  During 
a February 2005 Informal Hearing Conference, the Veteran's 
representative was advised of the need for medical nexus 
opinions for his claimed disabilities.  In November 2007, the 
Veteran was advised of unsuccessful attempts to obtain 
records from Dr. L.A.S., and that he held the ultimate 
responsibility for obtaining such records.

With the exception of providing notice of the downstream 
issues of establishing an initial rating and effective date 
of award, these letters and informal hearing conference 
substantially complied with the VCAA notice content 
requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any timing defects were cured with readjudication of the 
claims in the June 2008 supplemental statement of the case 
(SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the claims remain denied, the downstream issues of assigning 
a disability rating and effective date of award are not 
implicated.

The Board further acknowledges that the Veteran was not 
formally advised in a letter of the criteria for establishing 
presumptive service connection for an undiagnosed illness.  
The Veteran raised this issue after the initial adjudication 
of the claim, and the criteria were addressed in a February 
2005 SSOC.  As the service department indicates that the 
Veteran is not a "Persian Gulf" veteran, these provisions 
do not apply and the notice error is harmless.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the Veteran's STRs.  At one 
point in the appeal, the Veteran alleged that, due to the 
secret nature of his military missions, some of his STRs may 
have been sealed.  However, the Veteran admitted at his 
December 2008 hearing that he did not have any in-service 
treatment for his claimed disabilities (other than the head 
injury which is documented for the record).  In the absence 
of the Veteran identifying any specific and relevant STRs, 
the Board finds that the duty to assist in obtaining the STRs 
has been satisfied.

Additionally, the RO has obtained all available VA and 
private treatment records.  As noted above, the Veteran was 
notified in November 2007 of unsuccessful attempts to obtain 
records from Dr. L.A.S., and that he held the ultimate 
responsibility for obtaining such records.  Finally, the 
record reflects that the Veteran has filed a disability claim 
before the Social Security Administration (SSA).  In December 
2008, the Veteran submitted a copy of a disability evaluation 
performed by SSA.  On this record, the Board finds that any 
additional SSA documents, such as the administrative decision 
and proceedings, are not relevant to the disposition of these 
claims.  As such, the Board finds no duty to obtain these 
records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
claims.  The Veteran has been examined by medical 
professionals and those records are with the claims files.  
The Board has determined that the credible evidence is 
against a finding of persistent or recurrent symptoms of his 
claimed disabilities since service, and there is no competent 
evidence suggesting that the Veteran's currently claimed 
disorders are otherwise related to event(s) in service.  As 
such, the Board finds no basis to obtain medical opinion in 
this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for disability manifested by seizures with 
loss of consciousness is denied.

Service connection for disability manifested by weight loss 
is denied.

Service connection for disability manifested by hematemesis 
and rectal bleeding is denied.

Service connection for disability of the heart is denied.

Service connection for a sleep disorder is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


